DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 01/02/2020.
Allowable Subject Matter 
Claims 1-13 are allowed.
The present invention is directed to a diffuser. All prior art show a similar structured diffuser arranged to face to a diaphragm of a speaker which radiates sound waves comprising: an opening that a center axis which defines a direction the diaphragm vibrates passes and which defines an inner diameter size; an almost truncated cone shaped first reflection member which has an annular conical surface which faces to the diaphragm and an annular concave surface which is formed at an opposite side of the annular conical surface as claimed. But the prior art fail to teach that an almost cone shaped second reflection member which is arranged close to the first reflection member and has a conical surface that the center axis passes a vertex of the conical surface, wherein the diffuser forms a first acoustic passage that the sound waves propagate and which radiates the sound waves to an outer diameter direction between the diaphragm and the annular conical surface of the first reflection member and forms a second acoustic passage the sound waves which pass the opening of the first reflection member propagate and which radiates the sound waves to an outer diameter direction between the annular concave surface of the first reflection member and the conical surface of the second reflection member as claimed. Those distinct features have been included to the sole independent claims and render the application to be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 7:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.





/SUHAN NI/Primary Examiner, Art Unit 2651